                                                        USOC SDNY
                                                        DOCUMENT
UNITED STATES DISTRICT COURT                            ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK
UNITED STATES OF AMERICA

                 -   against -
                                                        ~~:~I LED:       :Arfo I
CLAUDIA JUAREZ, et al .,                               19 CR 579 (VM )

                                  Defendants.          ORDER


VICTOR MARRERO, United States District Judge.

       The Court previously scheduled a conference in the above-
referenced matter        for   February 28,     2020    at   3:30    p.m.   for
defendant Claudia Juarez.          The Government now requests that
the Court hold a conference at that time as to all defendants.


       Accordingly, it is hereby ordered that a conference shall
be held before Judge Marrero on Friday, February 28, 2020 at
3: 30 p . m.   as to all defendants in the above - referenced matter.


SO ORDERED.


Dated : New York , New York
        24 February 2020



                                      ~                 U.S.D . J.
          Case 1:19-cr-00579-VM Document 33 Filed 02/20/20 Page 1 of 1
                                          U.S. Department of Justice

                                                    United States Attorney
                                                    Southern District of New York

                                                    The Silvio J Mollo Building
                                                    One Saint Andrew's Plaza
                                                    New York, New York 10007


                                                    February 20, 2020

BYECF
Hon. Victor Marrero
United States District Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

   Re:     United States v. Omar Andrade, et al., S1 19 Cr. 579 (VM)

Dear Judge Marrero:

        The Government writes to request that the Court schedule a pretrial conference in this
matter, as to all defendants, for February 28, 2020 at 3:30 p.m.

       A conference at that time has already been scheduled for defendant Claudia Juarez. Today,
three of Ms. Juarez's co-defendants arrived in this District via United States Marshals Service
transport. The fifth co-defendant was granted pre-trial release by the Southern District of Texas.

        The Government believes it would be efficient for the Court to have a single conference
with all of the defendants.


                                             Respectfully submitted,

                                             GEOFFREY S. BERMAN
                                             United States Attorney



                                         by: ~/ s~
                                                 / _ _ _ _ _ _ _ _ __
                                             Ryan B. Finkel
                                             Assistant United States Attorney
                                              (212) 637-6612
